 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11 WHOLE BODY RESEARCH, LLC, a                CASE NO. 2:18-cv-01233-JAK-JC
   California limited liability company;
12 PROBIOTIC AMERICA, LLC a
   California limited liability company;      JUDGMENT
13 PACIFIC HEALTH SUPPLEMENTS,
   LLC (d/b/a NUCIFIC), a California          JS-6
14 limited liability company; DSMB
   PARTNERS, LLC (d/b/a ACTIVATED
15 YOU), a California limited liability
   company; AGOURA HEALTH
16 PRODUCTS, LLC (d/b/a GUNDRY
   MD, LLC), a California limited liability
17 company; and PRINCETON
   NUTRIENTS, LLC, a California
18 limited liability company,
19              Plaintiffs,
20        vs.
21 DIGEST MD, LLC, a Wyoming limited
   liability company; UNITED
22 PROBIOTICS, LLC, a Delaware
   limited liability company; SUNAINA
23 KODURU, an individual; SUTHA
   SACHAR, an individual; ALAN
24 KOFMAN, an individual; CHRISTIAN
   EDMONDS, an individual; and DOES
25 1-10,
26              Defendants.
27
28
                                              1
 1         The Plaintiffs Whole Body Research, LLC, Probiotic America, LLC, Pacific
 2 Health Supplements, LLC (d/b/a Nucific), DSMB Partners, LLC (d/b/a Activated
 3 You), Agoura Health Products, LLC (d/b/a Gundry MD, LLC) and Princeton
 4 Nutrients, LLC (together, the “Plaintiffs”) have entered into separate settlement
 5 agreements with: (1) Defendants Digest MD, LLC, Alan Kofman, Christian
 6 Edmonds and Sunaina Koduru (together, the “Digest MD Defendants”); and (2)
 7 Defendants United Probiotics, LLC (“United Probiotics”) and Dr. Sutha Sachar
 8 (together, the “United Probiotics Defendants”), without any admission of
 9 wrongdoing, fault, or liability by the United Probiotics Defendants or Digest MD
10 Defendants. Based on those agreements,
11         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:
12         1.    Defendants Digest MD, LLC, Alan Kofman, Christian Edmonds and
13 Sunaina Koduru are permanently enjoined, worldwide, from any further use of
14 Digest MD’s “Five Fatal Foods” video sales letter at http://fivefatalfoods.com or
15 anywhere else and from displaying, performing or otherwise using, in any media
16 now known or hereafter devised, the trade dress and works identified in Plaintiffs’
17 complaint in this action in Paragraph 30, and at Exhibits 3A, 5A, 7A, except as to
18 content originating from the public domain or a source independent of any of the
19 Plaintiffs;
20         2.    Defendants United Probiotics, LLC and Sutha Sachar are permanently
21 enjoined, worldwide, from any further use of United Probiotics’ “3 Horrible Foods”
22 video sales letter on the United Probiotics website or anywhere else and from
23 displaying, performing or otherwise using, in any media now known or hereafter
24 devised, the trade dress and works identified in Plaintiffs’ complaint in this action in
25 Paragraph 30, and at Exhibits 6B and 7B thereto;
26         3.    Plaintiffs’ claims in this action against the United Probiotics
27 Defendants are dismissed with prejudice, and that each of the Plaintiffs and United
28 Probiotics Defendants shall bear her or its own attorneys’ fees and costs in
                                                2
 1 connection with Plaintiffs’ claims against the United Probiotics Defendants and the
 2 dismissal thereof;
 3        4.    All of Plaintiffs’ claims in this action against the Digest MD
 4 Defendants are dismissed with prejudice, and that each of the Plaintiffs and Digest
 5 MD Defendants shall bear his, her or its own attorney’s fees and costs in connection
 6 with Plaintiffs’ claims against the Digest MD Defendants and the dismissal thereof;
 7        5.    This Judgment shall become final as to the United Probiotics
 8 Defendants on the date set forth below; and
 9        6.    The Court shall retain jurisdiction until February 15, 2020, to enforce
10 the settlement agreement between the Plaintiffs and Digest MD Defendants, at
11 which point this Judgment shall become final as to the Digest MD Defendants,
12 unless before that date a proposed consent judgment against the Digest MD
13 Defendants is submitted to this Court.
14        IT IS SO ORDERED.
15
16 Dated: October 9, 2018                   _________________________________
                                            JOHN A. KRONSTADT
17
                                            UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28
                                              3
